DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites the limitation "the attachment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,318,750. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 11,318,750 claims a fluid property sensor, comprising:
a proximal elongated circuit (proximal EC) having multiple point sensors distributed along a length of the proximal EC (Claim 1);
a distal EC extended in the direction of the length from a distal end of the proximal EC and electrically coupled from the distal end of the proximal EC to a proximal end of the distal EC (Claim 1) and share a common interface bus (Claim 4); and
an external interface electrically coupled to a proximal end of the proximal EC, wherein the proximal EC, the distal EC, and the external interface are packaged together to form the fluid property sensor (Claim 1).

As for claim 11, U.S. Patent 11,318,750 claims a fluid container, comprising:
	a package containing a chamber for containing a fluid (Claim 11); and
a fluid property sensor mounted within the chamber, the fluid property sensor having,
a sensing portion extending into the chamber including multiple integrated circuits (ICs) (Claim 11) and sharing a common interface bus (Claim 14) and including a proximal elongated circuit (EC) and a distal EC each having multiple point sensors exposed and distributed along a length of the EC (Claim 11); and
an interface portion exposed outside the package and including an external interface electrically coupled to a proximal end of the sensing portion, wherein the multiple ICs and the external interface are packaged together to form the fluid property sensor (Claim 11).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/770,805. Although the claims at issue are not identical, they are not patentably distinct from each as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As for claim 1, Application 16/770,805 claims a fluid property sensor, comprising:
a proximal elongated circuit (proximal EC) having multiple point sensors distributed along a length of the proximal EC (Claims 1, 4);
a distal EC extended in the direction of the length from a distal end of the proximal EC and electrically coupled from the distal end of the proximal EC to a proximal end of the distal EC (Claims 1, 4) and share a common interface bus (Claim 4); and
an external interface electrically coupled to a proximal end of the proximal EC, wherein the proximal EC, the distal EC, and the external interface are packaged together to form the fluid property sensor (Claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2008/0231290 by Zhitomirsky (“Zhitomirsky”).

As for claim 1, Zhitomirsky discloses a fluid property sensor (Fig. 4A), comprising:
a proximal elongated circuit (proximal EC) (upper portion of 10 in Fig. 4A) having multiple point sensors (12-18) distributed along a length of the proximal EC;
a distal EC (lower portion of 10 in Fig. 4A) extended in the direction of the length from a distal end of the proximal EC and electrically coupled from the distal end of the proximal EC to a proximal end of the distal EC (i.e. along the lines for 1, 2, A, B) and share a common interface bus (1, 2, A, B in Fig. 4A); and
an external interface (20) electrically coupled to a proximal end of the proximal EC, wherein the proximal EC, the distal EC, and the external interface are packaged together to form the fluid property sensor (see Fig. 4A).

As for claim 5, Zhitomirsky discloses that at least one of the multiple point sensors (12, 14) has a pair of exposed conductive electrodes (12, 14) disposed on a surface of the fluid property sensor used to detect fluid.

As for claim 6, Zhitomirsky discloses a mesial EC (middle portion of 10) disposed between the proximal EC and the distal EC.

As for claim 7, Zhitomirsky discloses that the mesial EC comprises a minimal set (i.e. 2) of point sensors (12, 14) and a pass-through of the common interface bus (see Fig. 4A).

As for claim 9, Zhitomirsky discloses that the multiple point sensors (12-18) are configured to allow for at least one of parallel measurement (paragraph [0063]) and internal strobe firing for impulse measurements.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2004/0200277 by Feldstein et al. (“Feldstein”).

As for claim 1, Feldstein discloses a fluid property sensor (Fig. 1), comprising:
a proximal elongated circuit (proximal EC) (left portion of 50 in Fig. 1) having multiple point sensors (30) distributed along a length of the proximal EC;
a distal EC (right portion of 50 in Fig. 1) extended in the direction of the length from a distal end of the proximal EC and electrically coupled from the distal end of the proximal EC to a proximal end of the distal EC (i.e. along 34 and via 20(n) in Fig. 1) and share a common interface bus (34 and 20(n) in Fig. 1); and
an external interface (22) electrically coupled to a proximal end of the proximal EC, wherein the proximal EC, the distal EC, and the external interface are packaged together to form the fluid property sensor (see Fig. 1 and 5).

As for claim 10, Feldstein discloses that multiple point sensors include thermal impedance sensors (30) and electrical impedance sensors (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0231290 by Zhitomirsky (“Zhitomirsky”) in view of U.S. Patent 9,598,741 issued to Ojeda Arroyo et al. (“Ojeda Arroyo”).

As for claim 8, Zhitomirsky discloses the fluid property sensor of claim 1 (see the rejection of claim 1 above).
Zhitomirsky does not disclose that the sets of multiple point sensors are distributed non-linearly along the length of at least one of the proximal EC and the distal EC.
However, Ojeda Arroyo discloses that sets of multiple point sensors (6, 7) are distributed non-linearly along a length of at least one EC (col. 9, lines 12-15).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sets of multiple point sensors of Zhitomirsky to be distributed non-linearly as disclosed by Ojeda Arroyo in order to measure with greater precision in desired locations (Ojeda Arroyo: col. 9, lines 12-15).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0231290 by Zhitomirsky (“Zhitomirsky”) in view of U.S. Patent 5,142,909 issued to Baughman (“Baughman”).

As for claim 11, Zhitomirsky discloses a fluid container (paragraph [0053]), comprising:
	a package containing a chamber for containing a fluid (paragraph [0053]); and
a fluid property sensor (Fig. 4A) mounted within the chamber, the fluid property sensor having,
a sensing portion (10) extending into the chamber including multiple integrated circuits (different portions of 10) and sharing a common interface bus (1, 2, A, B) and including a proximal elongated circuit (EC) (upper portion of 10) and a distal EC (lower portion of 10) each having multiple point sensors (12-18) exposed and distributed along a length of the EC.
Zhitomirsky does not explicitly disclose an interface portion as recited.
However, Baughman discloses an interface portion (53, 55) exposed outside a package (14) and including an external interface (44) electrically coupled to a proximal end of a sensing portion (12, 18).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid container of Zhitomirsky to include the interface portion as disclosed by Baughman in order to allow the level of material to be indicated (Baughman: col. 4, lines 29-36).
Zhitomirsky as modified by Baughman discloses an interface portion (Baughman: 53, 55) exposed outside the package and including an external interface (Baughman: 44) electrically coupled to a proximal end of the sensing portion (Zhitomirsky: 10 and Baughman: 12, 18), wherein the multiple ICs and the external interface are packaged together to form the fluid property sensor (Baughman: see Figs. 1 and 2).

As for claim 13, Zhitomirsky as modified by Baughman discloses that the multiple ICs include a mesial EC (Zhitomirsky portion of 100) between the proximal EC and the distal EC, the mesial EC having a minimal number (i.e. 2) of point sensors (12, 14) and a pass-through of the common interface bus (Fig. 4A).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0231290 by Zhitomirsky (“Zhitomirsky”) in view of U.S. Patent 5,142,909 issued to Baughman (“Baughman”) as applied to claim 11, further in view of U.S. Patent 9,598,741 issued to Ojeda Arroyo et al. (“Ojeda Arroyo”).

As for claim 12, Zhitomirsky as modified by Baughman discloses the fluid property sensor of claim 11 (see the rejection of claim 11 above).
Zhitomirsky as modified by Baughman does not disclose that the multiple point sensors are distributed non-linearly along the length of the proximal and distal ECs.
However, Ojeda Arroyo discloses that multiple point sensors (6, 7) are distributed non-linearly along a length an EC (col. 9, lines 12-15).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sets of multiple point sensors of Zhitomirsky to be distributed non-linearly as disclosed by Ojeda Arroyo in order to measure with greater precision in desired locations (Ojeda Arroyo: col. 9, lines 12-15).
Zhitomirsky as modified by Baughman and Ojeda Arroyo discloses that the multiple point sensors are distributed non-linearly along the length of the proximal and distal ECs (Ojeda Arroyo: col. 9, lines 12-15) and have a layout with an increasing density along a portion of the proximal or distal EC near a gravitational bottom of the fluid container when in use (Ojeda Arroyo: col. 9, lines 12-15).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0231290 by Zhitomirsky (“Zhitomirsky”) in view of U.S. Patent 5,142,909 issued to Baughman (“Baughman”) as applied to claim 11, further in view of WO 02/16888 by Collister (“Collister”).

As for claim 14, Zhitomirsky as modified by Baughman discloses the fluid property sensor of claim 11 (see the rejection of claim 11 above).
Zhitomirsky as modified by Baughman does not disclose that the sensing portion includes at least one additional sensor to allow for one of a property sense of the fluid and a temperature sense of the fluid.
However, Collister discloses a sensing portion (Fig. 1) that includes at least one additional sensor (8) to allow for one of a property sense of the fluid and a temperature sense of the fluid (page 11 and Claim 5).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid property sensor of Zhitomirsky and Baughman to include the at least one additional sensor as disclosed by Collister in order to offset adverse effects caused by the change in temperature of the fluid (Collister: Claim 5).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0231290 by Zhitomirsky (“Zhitomirsky”) in view of U.S. Patent 5,142,909 issued to Baughman (“Baughman”) as applied to claim 11, further in view of U.S. Patent 7,826,725 issued to Wolff et al. (“Wolff”).

As for claim 16, Zhitomirsky as modified by Baughman discloses the fluid property sensor of claim 11 (see the rejection of claim 11 above).
Zhitomirsky as modified by Baughman does not disclose that the elongated circuits of the fluid property sensor are encased within a packaged encasement.
However, Wolff discloses an elongated circuit (106) of a fluid property sensor that is encased within a packaged encasement (col. 7, lines 20-28).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the elongated circuits of Zhitomirsky and Baughman to be encased as disclosed by Wolff in order to provide protect the elongated circuit form the measurement medium (Wolff: col. 7, lines 20-28). 

As for claim 17, Zhitomirsky as modified by Baughman and Wolff disclosed that the packaged encasement comprises a compound overmolded on the elongated circuits of the fluid property sensor (Wolff: col. 7, lines 20-28).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0231290 by Zhitomirsky (“Zhitomirsky”) in view of U.S. Patent 5,142,909 issued to Baughman (“Baughman”) as applied to claim 11, further in view of WO 2014/184294 by Konig et al. (“Konig”).

As for claim 18, Zhitomirsky as modified by Baughman discloses the fluid property sensor of claim 11 (see the rejection of claim 11 above).
Zhitomirsky as modified by Baughman does not disclose that the fluid property sensor is attached to a sidewall of the chamber, wherein the attachment is flexible to allow the fluid property sensor to conform to flexing of the sidewall.
However, Konig discloses a fluid property sensor (2) that is attached to a sidewall of a chamber (Fig. 1), wherein the attachment is flexible to allow the fluid property sensor to conform to flexing of the sidewall (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid property sensor of Zhitomirsky and Baughman to be flexibly attached as disclosed by Konig in order to allow measurements to be made in the event of large vibrations (Konig: Abstract).

Allowable Subject Matter
Claims 15, 19 and 20 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record and the examiner’s knowledge does not disclose or suggest that at least one multiple point sensor has a heater and a temperature sensor disposed between a heater and a surface of a fluid property sensor used to detect fluid.
Claims 3 and 4 depend on claim 2 and inherit the same allowable subject matter.
Regarding claim 15, the prior art of record and the examiner’s knowledge does not disclose or suggest a driver circuit coupled to a common interface bus with a fluid sensor and a chemical property sensor and to communicate characteristics of the fluid sensor and the chemical property sensor on an analog interface and to communicate indications of thresholds on a digital interface of both the fluid level and the chemical makeup of the fluid.
Claims 19 and 20 depend on claim 15 and inherit the same allowable subject matter.

Response to Arguments
Applicant’s arguments, see the response, filed 6/15/2022, with respect to the rejections of claims 1 and 11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhitomirsky, Feldstein and Baughman as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853